Arnold, J.,
delivered the opinion of the court.
The Board of Supervisors of Washington County sued M. A. Rabb, in ejectment, to recover possession of certain land set apart by law as a school section in lieu of section sixteen, which had been previously entered, and being part of the school section of the township. It was admitted by the defendant that the land sued for was school land set apart for the use of schools in a certain township of Washington County; that the land had never been leased to her or to any party under whom she holds ; that she had never paid or tendered any money for the use and occupation of the land; and that she does not claim to hold it by any lease or deed from the plaintiffs, or any other person or body authorized to lease or convey the same. After these admissions, the defendant offered to prove that she had been in open, notorious, continuous, adverse possession of the land, and claiming it against the world for ten years prior to the institution of the suit.
- This evidence was objected to by the plaintiffs, and the objection was sustained by the court. The court instructed the jury to find for the plaintiffs, which they did, and from the judgment on that-verdict the defendant appealed.
The record presents two propositions for- decision: First, whether it was competent for the board of supervisors to maintain the suit; *593and second, whether, under the testimony, adverse possession for ten years was a defense, to the action. We resolve each of'these propositions in the negative.
The land in controversy does not belong to Washington County. Like all sixteenth section land or land in lieu thereof reserved by act of Congress for the support of schools in this State, it is trust property for the benefit of schools in the township in which it is situate, and it can be devoted to no other use or purpose. Morton v. Grenada Academy, 8 S. & M. 773; Bishop v. McDonald, 27 Miss. 371.
The Code of 1880 recognizes and maintains the local rights and interests connected with such land, and commits the management and disposition of the same to agencies to be selected by the inhabitants of the township. It provides that the board of supervisors under certain conditions prescribed, on application made by majority of the resident heads of families in any township, may lease such land and take notes therefor, payable to its president, and collect the same by suit if necessary, but the money when collected must be paid to the trustees of the township in which the land is located. Code, §§ 732; 740, 744. And the authority conferred upon the board to lease such land would imply the power to sue in ejectment for its possession if there were no statute to the contrary. Windham v. Chisholm, 35 Miss. 531. But § 741 of the Code provides for the election of trustees in every township, “ to represent the inhabitants thereof in all matters pertaining to the section number sixteen or other section in lieu thereof, or the money arising from any disposition of such section * * *; and said trustees may maintain all actions or suits which may be necessary to secure the inhabitants of the township their right to the sixteenth section thereof or other land in lieu thereof, or the income arising therefrom, for the support of schools within such township.”
It is not shown that the beneficiaries for whom the land in this suit was reserved by act of Congress have ever applied to the board of supervisors to take any action in regard to the same. The power vested in local trustees, under the provisions of the code above quoted, precludes the board of supervisors from bringing or maintaining ejectment for the land.
*594The statute of limitations or adverse possession could not, under the facts of record, avail the appellant, for the reason that, inasmuch as the State has never attempted, as far as the record shows, to deal in any manner with the land in controversy, the legal title to the same is in the United States, The act of Congress of March 3, 1803, simply reserved such land from sale and dedicated it forever to the support of schools in the respective townships in which it was located. The acts of Congress of May 19, 1852, and of March 3, 1857, approved and ratified leases and sales of such land previously made by authority of the State, and authorized the State to lease or sell such of said land as had not already been disposed of for the objects aforesaid and in accordance with the wishes of the beneficiaries in the reservation. It appears that the several acts of Congress left the legal title to such land in the United States, subject to be divested by the State through any agencies it might designate, for the purposes specified in the acts and for none other. Until the State acts with reference to such land it remains as public land of the general government, irrevocably devoted to a specific purpose, and the title to the same is not -affected by any adverse possession or statute of limitations.

Reversed and case dismissed.